DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 8-10) in the reply filed on February 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, Applicants cancel non-elected claims 1-7 and 11-15, amend claim 8, and add new claims 16-31, which depend from claim 8.  Therefore, claims 8-10 and 16-31 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.62/639,344, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The application fails to provide support for the claims under examination, since there is no disclosure therein of a method of homology directed repair-assisted engineering in a Euyarchaeota by delivering vectors comprising a genetic engineering cassette.  The instantly claimed cassette comprising a first Euyarchaeota promoter operably linked to one or more sgRNA sequences, a homologous recombination editing template and a nucleic acid molecule encoding an RNA-guided DNA endonuclease protein operably linked to a second Euyarchaeota promoter.  The homologous recombination editing template comprises two homology arms with a deletion portion, a substitution portion, or an insertion portion between the two homology arms.  The two homology arms have homology to a Euyarchaeota nucleic acid molecule.  The cassette is delivered to Euyarchaeota host cells and transformed Euyarchaeota host cells are isolated.  Although the ‘344 application discloses genome editing in the Archaea species Methanosarcina acetivorans, the application does not disclose the genome editing in other Euyarchaeota species, nor the use of the claimed Euyarchaeota promoters for the expression of sgRNAs or nuclease.  Therefore, the effective priority date for the instant application is deemed to be March 4, 2019, the filing date of the instant application.

Information Disclosure Statement
The Information Disclosure Statement filed July 2, 2019 has been considered.

Drawings
	The Petition to Accept color drawings filed March 4, 2019 was granted on July 26, 2019.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.834(c)(1), 1.835(a)(2), or 1.835(b)(2) is missing, defective or incomplete.   The size of the ASCII text file should be set forth in bytes, rather than kilobytes.
Required response - Applicant must: 
•	Provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.

Claim Objections
Claims 19-20, 29 and 31 are objected to because of the following informalities:  
At claim 19, line 1, “the vector” should be changed to “the one or more vectors.”
At claim 20, line 1, “the vector” should be changed to “the one or more vectors.”
At claim 29, line 1, “the inducible promoter is” should be changed to “the inducible promoters are.”
At claim 31, line 1, “the vector” should be changed to “the one or more vectors.”
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 16-24, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak et al. (114(11) Proceedings of the National Academy of Sciences USA 2976-2981 (March 14, 2017), and cited in the Information Disclosure Statement filed July 2, 2019).
	Regarding claims 8, and 21-23, Nayak discloses CRISPR-Cas9-mediated genome editing the methanogenic archaeon Methanosarcina acetivorans using homology-directed repair dependent engineering (abstract).  Nayak discloses delivery of one or more vectors comprising a first Euyarchaeota promoter operably linked to one or more sgRNA sequences, a homologous recombination editing template between two homology arms, and a nucleic acid molecule encoding an RNA-guided DNA endonuclease protein operably linked to a second Euyarchaeota promoter (page 2977, paragraph bridging columns 1 and 2 and Figure 1).  Nayak discloses that the homologous recombination editing template comprises two homology arms having homology with a Euyarchaeota nucleic and molecule (paragraph bridging pages 2977 and 2978 and Figure 1).  Nayak discloses that the homologous recombination editing template can include a deletion portion, a substitution portion or an insertion portion (pages 2978-2979).  Nayak discloses isolation of transformed Euyarchaeota host cells (page 2977 and Figure 1).  
	Regarding claim 9, Nayak discloses use of a counter-selection marker and curing the transformed cells of the vectors (page 2978, column 1, first full paragraph and Figure 1).
	Regarding claim 10, Nayak discloses that the endonuclease is a bacterial Cas9 protein (abstract, page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 16, Nayak discloses that the substitution or insertion comprises a restriction endonuclease site (paragraph bridging pages 2977 and 2978 and Figure 1).
	Regarding claim 17, Nayak discloses that the first promoter is a Euyarchaeota promoter and the targeted nucleic acid molecule is a Euyarchaeota molecule (pages 2977-2978 and Figure 1). 
	Regarding claim 18, Nayak discloses  that the first and second promoters are methanogen or halobacteria promoters (paragraph bridging pages 2978 and 2979 and Figures 1 and 3).
	Regarding claim 19, Nayak discloses that the vector further comprises a Euyarchaeota or methanogen origin of replication (Figure 1).
	Regarding claim 20, Nayak discloses that the vector includes a selection marker, a counter-selection marker, or both (page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 24, Nayak discloses that the Euyarchaeota can be a methanogen (abstract).
	Regarding claim 28, Nayak discloses that the first and second promoters are inducible promoters (pages 2977-2978 and Figure 1).
	Regarding claim 29, Nayak discloses that the inducible promoter can be a tetracycline inducible (mcr) promoter of Methanosarcina acetivorans (Figure 1).
	Regarding claim 30, Nayak discloses that two or more sgRNA sequences are present in the genetic engineering cassette (paragraph bridging pages 2978 and 2979 and Figure 3).
	Regarding claim 31, Nayak discloses that the vector can be a plasmid vector (Figure 1).
	Nayak discloses each and every limitation of claims 8-10, 16-24, and 28-31, and therefore Nayak anticipates claims 8-10, 16-24, and 28-31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 16-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (114(11) Proceedings of the National Academy of Sciences USA 2976-2981 (March 14, 2017), and cited in the Information Disclosure Statement filed July 2, 2019) in view of Gophna et al. (2596) Trends in Microbiology 430-432 (June 2017), and cited in the Information Disclosure Statement filed July 2, 2019).
Regarding claims 8, and 21-23, Nayak discloses CRISPR-Cas9-mediated genome editing the methanogenic archaeon Methanosarcina acetivorans using homology-directed repair dependent engineering (abstract).  Nayak discloses delivery of one or more vectors comprising a first Euyarchaeota promoter operably linked to one or more sgRNA sequences, a homologous recombination editing template between two homology arms, and a nucleic acid molecule encoding an RNA-guided DNA endonuclease protein operably linked to a second Euyarchaeota promoter (page 2977, paragraph bridging columns 1 and 2 and Figure 1).  Nayak discloses that the homologous recombination editing template comprises two homology arms having homology with a Euyarchaeota nucleic and molecule (paragraph bridging pages 2977 and 2978 and Figure 1).  Nayak discloses that the homologous recombination editing template can include a deletion portion, a substitution portion or an insertion portion (pages 2978-2979).  Nayak discloses isolation of transformed Euyarchaeota host cells (page 2977 and Figure 1).  
	Regarding claim 9, Nayak discloses use of a counter-selection marker and curing the transformed cells of the vectors (page 2978, column 1, first full paragraph and Figure 1).
	Regarding claim 10, Nayak discloses that the endonuclease is a bacterial Cas9 protein (abstract, page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 16, Nayak discloses that the substitution or insertion comprises a restriction endonuclease site (paragraph bridging pages 2977 and 2978 and Figure 1).
	Regarding claim 17, Nayak discloses that the first promoter is a Euyarchaeota promoter and the targeted nucleic acid molecule is a Euyarchaeota molecule (pages 2977-2978 and Figure 1). 
	Regarding claim 18, Nayak discloses  that the first and second promoters are methanogen or halobacteria promoters (paragraph bridging pages 2978 and 2979 and Figures 1 and 3).
	Regarding claim 19, Nayak discloses that the vector further comprises a Euyarchaeota or methanogen origin of replication (Figure 1).
	Regarding claim 20, Nayak discloses that the vector includes a selection marker, a counter-selection marker, or both (page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 24, Nayak discloses that the Euyarchaeota can be a methanogen (abstract).
	Regarding claim 28, Nayak discloses that the first and second promoters are inducible promoters (pages 2977-2978 and Figure 1).
	Regarding claim 29, Nayak discloses that the inducible promoter can be a tetracycline inducible (mcr) promoter of Methanosarcina acetivorans (Figure 1).
	Regarding claim 30, Nayak discloses that two or more sgRNA sequences are present in the genetic engineering cassette (paragraph bridging pages 2978 and 2979 and Figure 3).
	Regarding claim 31, Nayak discloses that the vector can be a plasmid vector (Figure 1).
Nayak fails to disclose or suggest that the Euyarchaeota can be a Haloarchaea, a Thaumarchaeota, a Aigarchaeota, a Crenarchaeota or a Korachaeota.
Gophna discloses that CRISPR-Cas9 gene editing can be performed on a variety of Archaea genus and species (page 430, column 3, final full paragraph and paragraph bridging pages 430 and 431). 
Regarding claims 25 and 26, Gophna discloses that the Euyarchaeota can be a Haloarchaea, Thaumarchaeota, a Aigarchaeota, a Crenarchaeota or a Korachaeota (Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute any of Gophna’s Euyarchaeota for Nayak’s Methanosarcina acetivorans because, as disclosed by Gophna, CRISPR-Cas9 genetic editing can be used in any of the Archaea genus and species.  As such, one of ordinary skill in the art, having Nayak and Gophna in front of them, would have a predictable and reasonable expectation of success in Cas9 genomic editing in any of the Archaea species.

Claims 8-10, 16-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (114(11) Proceedings of the National Academy of Sciences USA 2976-2981 (March 14, 2017), and cited in the Information Disclosure Statement filed July 2, 2019) in view of Danner et al. (19(6) Molecular Microbiology 1265-1276 (1996)).
 	Regarding claims 8, and 21-23, Nayak discloses CRISPR-Cas9-mediated genome editing the methanogenic archaeon Methanosarcina acetivorans using homology-directed repair dependent engineering (abstract).  Nayak discloses delivery of one or more vectors comprising a first Euyarchaeota promoter operably linked to one or more sgRNA sequences, a homologous recombination editing template between two homology arms, and a nucleic acid molecule encoding an RNA-guided DNA endonuclease protein operably linked to a second Euyarchaeota promoter (page 2977, paragraph bridging columns 1 and 2 and Figure 1).  Nayak discloses that the homologous recombination editing template comprises two homology arms having homology with a Euyarchaeota nucleic and molecule (paragraph bridging pages 2977 and 2978 and Figure 1).  Nayak discloses that the homologous recombination editing template can include a deletion portion, a substitution portion or an insertion portion (pages 2978-2979).  Nayak discloses isolation of transformed Euyarchaeota host cells (page 2977 and Figure 1).  
	Regarding claim 9, Nayak discloses use of a counter-selection marker and curing the transformed cells of the vectors (page 2978, column 1, first full paragraph and Figure 1).
	Regarding claim 10, Nayak discloses that the endonuclease is a bacterial Cas9 protein (abstract, page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 16, Nayak discloses that the substitution or insertion comprises a restriction endonuclease site (paragraph bridging pages 2977 and 2978 and Figure 1).
	Regarding claim 17, Nayak discloses that the first promoter is a Euyarchaeota promoter and the targeted nucleic acid molecule is a Euyarchaeota molecule (pages 2977-2978 and Figure 1). 
	Regarding claim 18, Nayak discloses  that the first and second promoters are methanogen or halobacteria promoters (paragraph bridging pages 2978 and 2979 and Figures 1 and 3).
	Regarding claim 19, Nayak discloses that the vector further comprises a Euyarchaeota or methanogen origin of replication (Figure 1).
	Regarding claim 20, Nayak discloses that the vector includes a selection marker, a counter-selection marker, or both (page 2977, paragraph bridging columns 1 and 2, and Figure 1).
	Regarding claim 24, Nayak discloses that the Euyarchaeota can be a methanogen (abstract).
	Regarding claim 28, Nayak discloses that the first and second promoters are inducible promoters (pages 2977-2978 and Figure 1).
	Regarding claim 29, Nayak discloses that the inducible promoter can be a tetracycline inducible (mcr) promoter of Methanosarcina acetivorans (Figure 1).
	Regarding claim 30, Nayak discloses that two or more sgRNA sequences are present in the genetic engineering cassette (paragraph bridging pages 2978 and 2979 and Figure 3).
	Regarding claim 31, Nayak discloses that the vector can be a plasmid vector (Figure 1).
Nayak fails to disclose or suggest the specifically claimed Euyarchaeota promoters.
Regarding claim 27, Danner discloses a promoter element from halobacteria (abstract).  Danner discloses that this promoter is the ferredoxin (fdx) promoter (abstract).  Danner discloses that the fdx promoter is a strong promoter (page 1266, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Danner’s strong fdx promoter as a first or second Euyarchaeota promoter in Nayak’s Cas9 gene editing method because that will provide a transcription regulator, which will drive expression of one or more of the sgRNAs and/or the Cas9 protein in the Euyarchaeota host cells.  Because Danner’s fdx promoter is a Euyarchaeota promoter, one of ordinary skill in the art would have a predictable and reasonable expectation of success in a Euyarchaeota transformation and expression protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636